Citation Nr: 1507813	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  09-34 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an eye disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for asbestosis.

5.  Entitlement to service connection for an acquired psychiatric disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from three rating decisions of VA ROs.  A May 2008 rating decision declined to reopen the Veteran's claims for service connection for tinnitus and an eye disability.  A December 2009 rating decision denied the Veteran's claim for service connection for posttraumatic stress disorder (PTSD).  A June 2011 rating decision denied the Veteran's claim for service connection for asbestosis.  

The Veteran presented testimony before the undersigned in a December 2014 hearing, and a transcript of this hearing has been associated with the record.

Although, as in the instant case, a veteran's stated claim may only seek service connection for a specific psychiatric condition, such a claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Pursuant to the Court's decision in Clemons, the issue for consideration on remand should not be strictly limited to any one psychiatric condition such as PTSD, but it should instead encompass this and any other acquired psychiatric diagnosis shown.  The issue on appeal has been recharacterized accordingly.

The issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for an eye disability, entitlement to service connection for asbestosis, and entitlement to service connection for an acquired psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed February 1998 rating decision denied the Veteran's claim of entitlement to service connection for tinnitus; the Veteran did not file a notice of disagreement or submit new and material evidence within a year of the rating decision.

2.  The evidence received since the February 1998 rating decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for tinnitus.

3.  The weight of the competent evidence of record is at least in equipoise as to whether the Veteran has tinnitus as a result of his active military service.


CONCLUSIONS OF LAW

1.  The February 1998 rating decision denying the Veteran's claim of entitlement to service connection for tinnitus is final.  38 U.S.C.A § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997).

2.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2014).

3.  Resolving reasonable doubt in the Veteran's favor, service connection for tinnitus is warranted.  38 U.S.C.A. §§ 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.311 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reopened and granted the Veteran's claim of entitlement to service connection for tinnitus.  As such, the Board finds that any error related to the VCAA regarding this claim is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Decisions of the RO and the Board that are not appealed in the prescribed time are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2014).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review the former disposition.  38 U.S.C.A. § 5108 (West 2002); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2014); Smith v. West, 12 Vet. App. 312 (1999).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Board must address the question of whether new and material evidence has been received to reopen the claim because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Veteran's claim of entitlement to service connection for tinnitus was last finally denied in a February 1998 rating decision.  The Veteran did not timely disagree with this determination, nor did he submit new and material evidence within one year of this decision.  No new service records have been submitted.  Therefore, the February 1998 rating decision is final.  38 C.F.R. § 3.156(b), (c) (2014).  

The February 1998 rating decision found that the evidence did not demonstrate treatment in-service for tinnitus, nor did it provide a link between the Veteran's claimed disabilities and his active duty service.  The evidence under consideration at the time of the February 1998 rating decision consisted of, in pertinent part, the Veteran's service treatment records and medical records.  The Board must determine if new and material evidence has been submitted since the time of the February 1998 final rating decision.  

The Veteran has, since February 1998, submitted statements regarding the connection between his tinnitus and his active duty service.  For example, during his December 2014 hearing before the undersigned, the Veteran stated that he first started experiencing tinnitus while working with loud machines in service.  That evidence is new because it has not previously been submitted to VA.  Regarding the materiality of this evidence, the Veteran's previous claim for service connection was denied because the evidence did not demonstrate a connection between the Veteran's tinnitus and his active duty service.  The newly-submitted evidence concerns a link between the Veteran's tinnitus and his military service, and it thus relates to an unestablished fact necessary to substantiate the claim.  As new and material evidence has been received, the claim for service connection for tinnitus is reopened.

Having reopened the Veteran's claim of entitlement to service connection for tinnitus, the Board must next determine whether service connection is warranted.  The Board concludes that service connection for tinnitus is indeed warranted.

In order to establish service connection for the Veteran's claimed disability, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

As a "subjective" ailment, the existence of tinnitus is generally determined by whether or not the veteran claims to experience it.  Charles v. Principi, 16 Vet. App. 370 (2002).  The Veteran has complained of tinnitus throughout the period on appeal.  Accordingly, the Board finds that a current tinnitus disability exists.  Regarding an in-service disease or injury, the Veteran credibly asserts that he experienced loud noises in service.  

With regard to a medical nexus, the Veteran has consistently argued that his tinnitus is related to his in-service noise exposure.  In light of the evidence that the Veteran was exposed to acoustic trauma in service, the weight of the probative evidence of record indicates that the Veteran as likely as not incurred tinnitus during service.  Service connection for tinnitus is warranted, and the Veteran's claim for service connection is granted.


ORDER

The request to reopen the claim for service connection for tinnitus is granted.

Service connection for tinnitus is granted.


REMAND

The Veteran's medical records, for example a March 2007 mental health assessment, indicate that the Veteran receives disability benefits from the Social Security Administration (SSA).  A full copy of the Veteran's SSA records has not been associated with the Veteran's record.  When VA receives notice that the Veteran receives disability benefits from the SSA, VA must acquire a copy of the decision granting such benefits and the supporting medical documents when there is a reasonable possibility that the records could help the Veteran substantiate the claim for benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 (1992); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Although VA is not obligated to follow a determination made by SSA, these records could conceivably be relevant to the matter on appeal.  Therefore, attempts should be made to obtain the Veteran's SSA records.  38 C.F.R. § 3.159(c)(2) (2014).

Furthermore, the Board notes that service connection for PTSD requires:  (1) medical evidence diagnosing the condition in accordance with VA regulations; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f) (2014).

The evidence required to establish a claimed in-service stressor depends on the nature of both the stressor and the Veteran's service.  Without combat participation, if the Veteran's claimed stressor is related to a fear of hostile military or terrorist activity, and a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (2014).

If the claimed stressor does not involve either combat or the fear of hostile military or terrorist activity, then the Veteran's claimed stressors must be corroborated by evidence other than the claimant's own testimony or the diagnosis of PTSD itself.  38 C.F.R. § 3.304(f) (2014); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  The occurrence of an event alleged as the stressor upon which a PTSD diagnosis is based, as opposed to the sufficiency of the alleged event to cause PTSD, is an adjudicative determination, not a medical determination.  Zarycki v. Brown, 6 Vet. App. 91 (1993).

The evidence does not indicate, and the Veteran does not allege, that he served in combat.  Instead, the Veteran has alleged, for example in January 2011, that he visited a ship where individuals were killed when an engine room caught fire and killed six people.  The Veteran also alleged that he saw the "after effects of death and damage" when a gun's magazine blew up and killed 16 people on the USS St. Paul.  In December 2014, the Veteran offered additional detail regarding his stressor, stating that in October 1972, the USS Newport News was brought to the port in Subic Bay, Philippines, and the Veteran was asked to assist with repairs.  The Veteran stated that "the bodies were still on the ship and the smell of burning flesh was very apparent."

The Board acknowledges that in February 2013, the RO issued a formal finding of a lack of information required to corroborate the Veteran's claimed stressors.  The Veteran has since provided additional details regarding the date, location, and nature of his claimed stressor.  Accordingly, on remand, the RO should undertake additional efforts to corroborate the Veteran's claimed stressor.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain from the SSA all records associated with the Veteran's claim for SSA disability benefits, including the underlying medical records relied upon to support that claim.  

2.  Contact the Veteran to elicit additional necessary details regarding the Veteran's claimed October 1972 stressor of assisting with the clean-up of the USS Newport News.  After reviewing any response, contact the Department of the Navy or other appropriate authority and attempt to verify the occurrence of the claimed stressor event, including whether service members from the USS Bryce Canyon assisted with such clean-up.  The relevant authority should be requested to conduct a search of all available and appropriate sources, and provide any pertinent information that might corroborate the claimed stressor.  Any information obtained should be associated with the claims file.  If the search efforts produce negative results, the claims file should be so documented.  Then, make a specific determination, based upon the complete record, with respect to whether the Veteran was exposed to a stressor in service.  

2.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


